897 F.2d 523
Norfolk & Western Railroad Company, Southern Railroad Co.,Union Pacific Railroad Co., Missouri Pacific Railroad Co.,Western Pacific Railroad Co., Spokane International RailroadCo., Missouri-Kansas-Texas Railroad Co.,Oklahoma-Kansas-Texas Railroad Co., Consolidated Railroad Corporationv.Wasserstrom (David E.), Bergman (Esther S.), DoeCorporation, John and/or Jane Doe
NOS. 89-1601, 89-1629
United States Court of Appeals,Third Circuit.
JAN 24, 1990

1
Appeal From:  E.D.Pa.


2
AFFIRMED.